DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed coating apparatus (claims 1, 2, 4, 5, 9-11, 23, 25 and 26) and method of coating (claims 12-18).
The closest prior art of record is Wang et al (U.S. Pub. 2010/0055294 A1, hereinafter “Wang”); O'Neill (U.S. Pub. 2011/0311713 Al, hereinafter “O’Neill”); and Rentfrow (U.S. Pat. 3,702,739, hereinafter “Rentfrow”).
However, these reference(s) do/does not disclose the invention as claimed or described above.
Regarding claims 1, 12 and 23, the closest prior art of record fails to teach among all the limitations or render obvious the claimed limitation of the U-channel extending along a radius of curvature away from a lateral center point at a front of the contact fluid applicator and wraps around along each of two parallel straight sides of the contact fluid applicator.
Specifically, Rentfrow discloses a coating apparatus (i.e., a roller), comprising a contact fluid applicator having a U-shaped curved unitary surface 115 (Fig. 7) having a top, bottom, and middle undercut with respect to the top and bottom to form a U-channel that extends along a radius of curvature away from a lateral center point and 
Applicant is also directed to the PTO-892, Notice of References Cited form, for a list of prior art documents considered to be pertinent to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/07/2021